Exhibit 10.3

EXECUTION VERSION

GNC SUPPLY AGREEMENT

This GNC SUPPLY AGREEMENT (this “Agreement”), dated as of March 1, 2019 (the
“Effective Date”), is by and between NUTRA MANUFACTURING, LLC, a Delaware
limited liability company, with a place of business located at 1050 Woodruff
Road, Greenville, South Carolina, 29607-4197 (“Supplier”) and GNC Supply
Purchaser, LLC, a Delaware limited liability company, with a place of business
located at 300 Sixth Avenue, Pittsburgh, Pennsylvania 15222 (“Purchaser”).
Supplier and Purchaser are sometimes herein each referred to as a “Party” and
collectively the “Parties”.

WITNESSETH

WHEREAS, pursuant to that certain Master Transaction Agreement, dated as of the
Effective Date, by and among IVL, LLC (“Buyer”), IVL Holdings, LLC (“IVL
Holding”), International Vitamin Corporation (“IVC”), GNC Holdings, Inc.
(“GNC”), General Nutrition Corporation (“Parent”), GNC Newco Parent, LLC
(“Seller”), and the Supplier (the “Master Agreement”) and the transactions
contemplated thereby, IVC has acquired a majority of the outstanding equity
interests in (and, in a series of subsequent transactions, will acquire all
remaining outstanding equity interests) in Supplier, all as more fully described
therein;

WHEREAS, Purchaser desires to market, distribute and sell certain Products (as
defined below) under Trademarks (as defined below) owned by GNC and third
parties; and

WHEREAS, Purchaser desires to engage Supplier as a source of supply for the
Products, and Supplier desires to manufacture and supply such Products to
Purchaser subject to and in accordance with the terms of this Agreement.

NOW, THEREFORE, in consideration of the premises, representations, warranties,
covenants and agreements set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

ARTICLE I

DEFINITIONS

Unless otherwise defined in this Agreement, all capitalized terms used herein
shall have the following meanings:

1.1. “Affiliate” means with respect to a Party, any Person that, directly or
indirectly, through one or more intermediates, controls, is controlled by, or is
under common control with, such Party. For the purposes of this definition,
control shall mean the direct or indirect ownership of: (a) in the case of
corporate entities, securities authorized to cast more than 50% of the votes in
any election for directors; (b) in the case of non-corporate entities, more than
50% ownership interest with the power to direct the management and policies of
such non-corporate entity; or (c) such lesser percentage as may be the maximum
percentage allowed to be owned by a foreign corporation under the Applicable
Laws of a particular jurisdiction (outside of the United States) of the equity
having the power to vote in the election of directors or to direct the
management and policies of another entity.

 

Page 1



--------------------------------------------------------------------------------

1.2. “Anniversary Date” means an anniversary of the Measurement Date.

1.3. “Annual Cost Savings” means an amount equal to the actual Product Cost for
the Historical Average Volume for the twelve (12) months ending on December 31,
2018, less the actual Product Cost of the Historical Average Volume for the
twelve (12) months immediately preceding the applicable Anniversary Date.

1.4. “Applicable Laws” means all relevant federal, state, provincial, municipal
or other local laws, statues, regulations, rules, Orders, and any other
requirements of any Governmental Authority or any Applicable Regulatory Agency
which apply to the development, registration, production, testing, labeling,
packaging, storing, shipping, marketing and sale of the Products for a specific
jurisdiction or as otherwise applicable to the respective obligations of each
Party under this Agreement.

1.5. “Applicable Regulatory Agency” means any supra-national, federal, national,
regional, state, provincial or local regulatory agency, department, bureau,
commission, council or other Governmental Authority regulating or otherwise
exercising authority with respect to the Manufacturing, import and/or
commercialization of the Products, including, as applicable, the FDA (as such
term is hereinafter defined), Health Canada, the TGA (Australia) and the CFDA
(China).

1.6. “Batch” means a specific quantity of Product that is intended to be of
uniform character and quality, within specified limits, and is produced during
the same cycle of Manufacture as defined by the applicable Batch Record.

1.7. “Batch Records” means, with respect to each Presentation of Product to be
produced hereunder, a formal set of instructions for the production of each
Presentation of Product. Batch Records shall be developed and maintained by the
Supplier in the course of Manufacturing separate lots of the Products.

1.8. “Bulk Minimum Production Quantity” or “BMPQ” means the minimum quantity of
each bulk Product formula that Purchaser must order within [***] of its
Manufacture, as such BMPQ is set forth in Schedule 4.3(a)(i) (as may be amended
upon mutual agreement of the Parties no more than once every [***], provided
that if the BMPQ for a Product is not specified in said schedule, the BMPQ will
be mutually agreed by the Parties and promptly added to Schedule 4.3(a)(i).

1.9. “cGMP” means the following to the extent applicable to the production of
any Product: (a) the then-current good manufacturing practice regulations
promulgated by the FDA pursuant to the FDC Act or promulgated by any other
Applicable Regulatory Agency and (b) any other Applicable Laws relating to good
manufacturing practices. For Products classified as dietary supplements, “cGMP”
shall include (i) 21 CFR 110, 21 CFR 111 and applicable sections of 21 CFR 117,
and (ii) all other present and future Applicable Laws relating to good
manufacturing practices.

 

***

Certain information on this page has been omitted and filed separately with the
SEC. Confidential treatment has been requested with respect to the omitted
portions.

 

Page 2



--------------------------------------------------------------------------------

1.10. “Confidential Information” means all know-how, secret, confidential or
proprietary information or data, whether provided in written, oral, graphic,
video, computer or other form, provided by one Party (the “Disclosing Party”) to
the other Party (the “Receiving Party”) pursuant to this Agreement or generated
pursuant to this Agreement, including information relating to the Disclosing
Party’s proprietary processes, existing or proposed research, development
efforts, activities to commercialize, Intellectual Property applications,
business or products and any other materials that have not been made available
by the Disclosing Party to the general public. Notwithstanding the foregoing
sentences, Confidential Information shall not include any information or
material that:

(i) was already known to the Receiving Party (other than under an obligation of
confidentiality owed to the Disclosing Party), at the time of disclosure by the
Disclosing Party;

(ii) was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party;

(iii) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
Receiving Party in breach of this Agreement;

(iv) was subsequently disclosed to the Receiving Party by a Third Party who had
no legal obligation to the Disclosing Party not to disclose such information to
others;

(v) is independently discovered or developed by or on behalf of the Receiving
Party without the use of the Confidential Information belonging to the other
Party; or

(vi) is approved for release by the Disclosing Party in writing.

1.11. “Controls” or “Controlled” means with respect to Intellectual Property,
the ownership thereof, or the possession of the ability to grant licenses or
sublicenses thereto without violating the terms of any agreement or other
arrangement with, or the rights of, any Third Party existing as of the date on
which such license or sublicense is granted.

1.12. “Copyrights” means copyrightable works, copyrights (including for software
in both source and object code) and database rights, whether or not registered,
and registrations and applications for registration thereof, and all rights
therein provided by international treaties or conventions.

1.13. “Equipment” means any equipment or machinery purchased by Supplier or
provided by Purchaser to Supplier specifically for the purpose of Manufacturing
Product.

1.14. “FDA” means the United States Food and Drug Administration (or any
successor entity).

1.15. “FDC Act” means the Federal Food, Drug and Cosmetic Act, including all FDA
regulations arising thereunder, as any of the same may be amended from time to
time.

 

Page 3



--------------------------------------------------------------------------------

1.16. “Finished Good Minimum Order Quantity” or “FGMOQ” means the minimum
quantity of each finished good Product that Purchaser must order in each
Purchase Order during the Term, as set forth in Schedule 4.3(a)(i) (as may be
amended upon mutual agreement of the Parties no more than once every [***]),
provided that if the FGMPQ for a Product is not specified in said schedule, the
FGMOQ will be mutually agreed by the Parties and promptly added to Schedule
4.3(a)(i).

1.17. “Governmental Authority” means any supranational, national, federal,
state, local, municipal, foreign or other government or quasi-governmental
authority or any department, agency, commission, board, subdivision, bureau,
agency, instrumentality, arbitrator, court or other tribunal of any of the
foregoing.

1.18. “Historical Average Volume” means a volume of Initial Closing Products
equal to GNC’s average annual order volume for the [***] ending on December 31,
2018.

1.19. “Initial Closing” shall have the meaning given to such term in the Master
Agreement.

1.20. “Initial Closing Product” means each Product that is Manufactured by
Supplier immediately prior to the Initial Closing, as such Initial Closing
Products are described on Schedule 1.20.

1.21. “Intellectual Property” means all intellectual property rights throughout
the world, including: (a) Patents, (b) Trademarks, (c) Copyrights, and (d) trade
secrets and any other intellectual property rights in confidential or other
proprietary information, including technical knowledge, specifications
(including the Specifications), information, designs, formulae, methods,
techniques, processes, procedures, inventions, know-how, data and information,
clinical trial data and all other scientific data, documentation and other
technology.

1.22. “Manufacture”, “Manufactured” or “Manufacturing” means all activities
involved in the manufacturing of a Product, or any ingredient thereof, including
(a) manufacturing process development and validation, process improvements,
associated analytical development and validation, and the manufacture and
testing of stability or consistency lots (including process development,
qualification, QA, and test batches); and (b) manufacturing of a product for
commercialization, labeling and packaging a product, in-process and finished
product testing, quality assurance activities related to manufacturing and
release of a product, ongoing stability tests, and, as applicable, regulatory
activities related to any of the foregoing.

1.23. “Manufacturing Facility” means the Supplier’s facility located at 1050
Woodruff Road, Greenville, South Carolina 29607-4197, or Supplier’s facility
located at 4941 Liberty Highway, Anderson, South Carolina 29621, as applicable.

1.24. “Measurement Date” means December 31, 2018.

1.25. “Minimum Order Quantity” means the Bulk Minimum Production Quantity or the
Finished Good Minimum Order Quantity, as applicable.

1.26. “Packaging Facility” means the Supplier’s facility located at 4941 Liberty
Highway, Anderson, South Carolina 29621.

 

***

Certain information on this page has been omitted and filed separately with the
SEC. Confidential treatment has been requested with respect to the omitted
portions.

 

Page 4



--------------------------------------------------------------------------------

1.27. “Patents” means patents, patent applications (including provisional patent
applications) and statutory invention registrations, including reissues,
divisionals, continuations, continuations-in-part, renewals, extensions and
re-examinations thereof, all patents which may issue on such applications, all
inventions disclosed therein and improvements thereto, and all rights therein
provided by international treaties or conventions.

1.28. “Person” means any individual, partnership, association, corporation,
limited liability company, trust, joint stock company, unincorporated
organization, Governmental Authority or other legal person or entity.

1.29. “Post-Closing Product” means each Product that is not Manufactured by
Supplier immediately prior to the Initial Closing.

1.30. “Presentation” means the specific formulation and components for a Product
as specified in the applicable Batch Record.

1.31. “Product” means any vitamin, herb, mineral, supplement or diet, health and
sports nutrition GNC-branded product, and any other GNC or Third Party branded
product, as such Products are described on Schedule 1.20, and any and all
mutually agreed upon additions or deletions made with respect thereto during the
Term. It is anticipated that multiple Products will be sourced from Supplier
pursuant to this Agreement and that each Product governed by this Agreement will
be set forth on a separate Schedule 1.31.

1.32. “Product Cost” means, at any date and with respect to any Product, [***].

1.33. “Quality Agreement” means the quality agreement to be entered into between
the Parties, in accordance with Section 3.6.

1.34. “Raw Materials” means all raw materials, supplies and work in process
components and packaging necessary to Manufacture any Products in accordance
with the Specifications.

1.35. “Specifications” means, with respect to each Product, the Raw Materials,
Manufacturing, artwork, labeling, packaging, quality assurance testing and other
specifications for such Product, including any and all improvements,
modifications, additions and deletions which Purchaser may make with respect
thereto during the Term. Such improvements, modifications, additions and
deletions to the Specifications shall only be effective when approved by the
Parties in writing. The Specifications for each Product shall be codified in the
Supplier’s quality management system.

1.36. “Supplier BOM” means, with respect to each Product: (a) a bill of
materials Raw Material disclosure (input on all Raw Materials including
overages): actives, flavors, excipients and Raw Material specifications where
needed; and (b) bill of materials costs – Raw Material cost per kilo and
packaging component costs.

 

***

Certain information on this page has been omitted and filed separately with the
SEC. Confidential treatment has been requested with respect to the omitted
portions.

 

Page 5



--------------------------------------------------------------------------------

1.37. “Third Party” means any Person not being a Party or an Affiliate of a
Party.

1.38. “Tier 1 Customer” shall have the meaning given such term in Schedule 4.1.

1.39. “Trademarks” means trademarks, service marks, trade names, trade dress,
brand names, product names, logos, designs, slogans and all goodwill associated
with the foregoing, any and all common law rights therein, and registrations and
applications for registration thereof, all rights therein provided by
international treaties or conventions, and all extensions and renewals of any of
the foregoing.

ARTICLE II

TERM

2.1. Term. The Term shall commence on the Effective Date and shall continue for
a term of five (5) years unless extended or terminated in accordance with the
terms of this Agreement (the “Term”).

2.2. Extension Years. No later than six (6) months prior to expiration of the
initial Term specified in Section 2.1 the Parties shall mutually agree whether
to extend the initial Term and shall negotiate in good faith the prices, terms
and conditions for such extension.

ARTICLE III

MANUFACTURE AND SUPPLY OF PRODUCTS

3.1. Manufacture and Supply.

(a) During the Term, Supplier shall Manufacture for and supply Products to
Purchaser, as and when ordered by Purchaser in accordance with this Agreement
and Supplier’s standard operating procedures for Manufacturing Products, which
are codified in the Supplier’s document control system (the “Standard Operating
Procedures”). The Standard Operating Procedures shall be subject to modification
from time to time in accordance with cGMPs. Nothing herein shall be construed to
require Purchaser to exclusively purchase Products from Supplier.

(b) Notwithstanding anything to the contrary herein, upon any of the following
events, product Manufacture and supply by Supplier under this Agreement will
automatically be reset to one-half of the prior twelve month’s volume for the
duration of the Term thereafter: (i) the filing of a bankruptcy petition or any
similar insolvency proceeding or general assignment of its assets for the
benefit of its creditors by Purchaser, in each case without the prior written
consent of Supplier; (ii) any attempt by Purchaser to assign, or the assignment
by Purchaser of, this Agreement, in each case without Supplier’s prior written
consent; (iii) Purchaser consents to the entry of an order for relief in any
involuntary bankruptcy proceeding filed against Purchaser; or (iv) Purchaser
fails to take commercially reasonable efforts to defend against entry of an
order for relief in any involuntary bankruptcy proceeding filed against
Purchaser.

 

Page 6



--------------------------------------------------------------------------------

3.2. Standard of Care. Supplier shall (and shall cause its Affiliates and any
subcontractors to) perform obligations hereunder in a timely and professional
manner and in accordance with all Applicable Laws governing Manufacturing of
Products, using the same degree of care, skill and prudence and using the same
policies, accounting methods and procedures customarily exercised by Supplier
when engaged in similar activities for Supplier’s business prior to the
Effective Date. During the Term, Supplier agrees to devote sufficient
organizational, financial and personnel resources necessary to perform its
obligations under this Agreement and any applicable Purchase Orders, including
maintaining capacity to Manufacture and deliver accepted Purchase Orders to
Purchaser, subject to the terms therein.

3.3. Adherence to Specifications. During the Term, Supplier shall Manufacture
all Products supplied to Purchaser in accordance with the Specifications
provided by Purchaser, Supplier’s standard operating procedures, quality
requirements and industry standards.

(a) In the event Purchaser desires to make changes that are required by any
Applicable Regulatory Agency and that affect or impact Manufacturing, testing or
the supply of Product, Purchaser shall provide written notice thereof to and
consult with Supplier prior to finalizing any such changes, and Supplier shall
implement such changes as promptly as practicable, and in any event within any
applicable timeframes specified by the Applicable Regulatory Agency, provided
Purchaser provides sufficient and timely notice. Purchaser shall be responsible
for any costs incurred in order to implement any such changes to the Products or
Raw Materials, and Supplier shall be responsible for any out of pocket costs
incurred in order to implement any such changes to the Manufacturing process.

(b) In the event Purchaser desires to amend or make any changes to the Products,
the labels or any applicable regulatory filings, or to make any other changes
that are not required by any Applicable Regulatory Agency and that affect or
impact the Manufacturing of Product, Purchaser shall consult with Supplier prior
to finalizing any such changes, and shall consider in good faith any suggestions
proposed by Supplier with respect to such changes. Supplier shall use
commercially reasonable efforts to minimize all Purchaser Reimbursable Change
Costs. Purchaser shall pay to Supplier any out-of-pocket costs incurred in order
to implement any changes made under this Section 3.3(b) to Manufacture the
Products (“Purchaser Reimbursable Change Costs”); provided that Supplier has
obtained Purchaser’s prior written consent prior to commencing implementation of
any such change and incurring such Purchaser Reimbursable Change Costs.

3.4. Raw Materials. Supplier shall be responsible for inspecting and releasing
adequate Raw Materials based upon the Purchase Orders. Purchaser shall provide
all Raw Material specifications, and may recommend certain Raw Material
suppliers to Supplier, which Supplier shall consider in good faith.
Notwithstanding the foregoing, if Purchaser is required to source any Raw
Material from a specific supplier pursuant to any separate contract or as may be
required by Applicable Law, then Purchaser shall procure such Raw Material
directly from the applicable supplier, and then provide it to Supplier. Supplier
shall be responsible for testing, inspecting and verifying that such Raw
Materials meet Purchaser’s Specifications in compliance with cGMP. In the event
Purchaser provides a Raw Material to Supplier, the applicable Product prices
shall be adjusted accordingly, including adding any applicable storage and/or
handling costs.

 

Page 7



--------------------------------------------------------------------------------

3.5. Supply to Third Parties. Purchaser acknowledges that, notwithstanding
anything to the contrary in this Agreement, Supplier shall have the right to
Manufacture and supply other products to third parties. Supplier shall plan its
production capacities in accordance with the forecasts pursuant to Section 4.3
subject to the capacity of the Manufacturing Facility and the Packaging
Facility. Supplier agrees to use commercially reasonable efforts to allocate
sufficient Manufacturing resources in order to meet the forecasts provided
pursuant to Section 4.3. If there shall be a shortage of Manufacturing resources
which prevents Supplier from meeting both Purchaser’s forecast for any Product
and its production requirements for any other customers, Supplier agrees to
prioritize its resource allocation to meet its obligations to Purchaser in
accordance with the same criteria Supplier applies to its other Tier 1
Customers. If Supplier anticipates that, despite the foregoing, there will be a
shortage of supply to Purchaser, then Supplier shall promptly inform Purchaser
of such shortage and a provide a timeframe within which Supplier estimates such
shortage will be resolved by Supplier. During any month in which there is a
shortage of supply for Product(s) (including shortages resulting from Force
Majeure Events), Purchaser’s obligations to meet the Minimum Order Quantity
requirements hereunder for such Product(s) shall be reduced proportionately to
the percentage of the applicable Product(s) for which there is a shortage of
supply, such reduction not to exceed twenty-five percent (25%) of such
requirements for the duration of the shortage of supply of the applicable
Product(s), provided that with respect to bulk Products, the Bulk Minimum
Production Quantity shall only be reduced if and to the extent that the
equipment at a Manufacturing Facility is capable of Manufacturing and supplying
such a reduced quantity of bulk Products.

3.6. Quality Agreement. Purchaser and Supplier will provide each other with all
necessary information relating to the Products and the Manufacturing facilities
in order to finalize the Quality Agreement, and will execute the Quality
Agreement within ninety (90) days following the Effective Date. In the event of
any conflict or inconsistency between this Agreement and the Quality Agreement
with respect to any quality related terms, the Quality Agreement will prevail.

3.7. Testing and Inspection of Product. Except as otherwise set forth herein
with regard to Raw Materials, Supplier shall conduct all required quality
control and other tests required to ensure that Products as Manufactured meet
the mutually agreed upon Specifications and the cGMPs or other Manufacturing
quality control regulations of the FDA or any other Applicable Regulatory Agency
in the relevant jurisdiction. The details and frequency of such analyses,
testing and evaluations will be negotiated in good faith and set forth in the
Quality Agreement. The costs of such analysis, testing and evaluations shall be
borne by Supplier. Supplier shall provide Purchaser with a Certificate of
Analysis for each lot of Product, such Certificate of Analysis being
substantially in the form as attached in Schedule 3.7.

ARTICLE IV

ORDERING AND PRICES

4.1. Prices. The prices for Products sold to Purchaser shall be as set forth in
Schedule 4.1 (“Prices”).

 

Page 8



--------------------------------------------------------------------------------

4.2. Invoices. Supplier shall invoice Purchaser on a monthly basis, and
Purchaser shall timely pay Supplier, for all Products and any other deliverables
provided each month. Purchaser shall pay all amounts properly invoiced by
Supplier and not disputed by Purchaser in good faith [***]. For the avoidance of
doubt, Purchaser’s payment of any amounts due hereunder shall not be considered
a waiver of Purchaser’s right to dispute such amount at a later date. Purchaser
shall pay all amounts due hereunder in U.S. Dollars.

4.3. Ordering Quantities.

(a) The Minimum Order Quantities and lead times specified in this Section 4.3,
and as may be set forth in Schedule 4.3(a)(i), will apply for all Purchase
Orders (as defined below). The Parties shall work together in good faith to
identify and discuss the applicable Minimum Order Quantities and lead times that
are unreasonable or unrealistic, to mutually agree on appropriate changes, and
to amend Schedule 4.3(a)(i) accordingly. On or before the Effective Date and on
a rolling basis throughout the Term, Purchaser shall submit to Supplier a
monthly forecast listing Purchaser’s requirements for Products [***].

(b) For the first two (2) years following the Initial Closing, Purchaser’s
annual order volumes for Products shall be consistent with Purchaser’s actual
order volumes of such Products in the 2018 calendar year, subject to the
applicable Minimum Order Quantity, and the capacity of the Manufacturing
Facility and the Packaging Facility. The lead time for each Product shall be at
least [***], and the Parties agree that the Bulk Minimum Production Quantity for
each Product will be a full production Batch size for such Product and that
Purchase Orders will be made at the Bulk Minimum Production Quantity or the
Finished Good Minimum Order Quantity or multiples thereof, subject to
Section 3.4 and the remainder of this sentence; provided, however, that the
Parties acknowledge that certain Products have historically been produced in
small batches and the Parties agree to work together in good faith initially to
accommodate such small-batch production until an economically efficient Batch
size can be agreed, and further agree to work together in good faith to replace
such Products with new Products that have more economically feasible Batch
sizes. Prior to the issuance of a Purchase Order by Purchaser, the Parties shall
mutually agree on the terms therein, including the quantity of (subject to the
applicable Minimum Order Quantities) and delivery date for the Products.

 

***

Certain information on this page has been omitted and filed separately with the
SEC. Confidential treatment has been requested with respect to the omitted
portions.

 

Page 9



--------------------------------------------------------------------------------

4.4. Ordering Products. Purchaser shall place firm orders for Product(s) using
its standard purchase orders, setting forth the quantity, subject to the
applicable Minimum Order Quantity, and type of Product required (each a
“Purchase Order”). In the event of any conflict between the provisions of this
Agreement and any Purchase Order, the provisions of this Agreement shall
control. Supplier is obliged to accept the Purchase Orders placed by Purchaser
pursuant to Section 4.3 and this Section 4.4, provided that if the quantity of
the Product ordered pursuant to a Purchase Order exceeds [***] of the applicable
monthly forecast for each Product listed in the Purchase Order submitted by
Purchaser for the month in question (an “Over-Order”), Supplier shall use
reasonable efforts to supply the excess quantity, provided, however, Supplier
shall not be in breach of this Agreement for the inability of Supplier to supply
such excess quantities of the Product. The foregoing provision relating to
Over-Orders shall not apply to the launch of any new Product or Product line.
Instead, prior to the launch of any new Product or Product line, the Parties
shall work together in good faith to try to predict the expected demand, to have
manufacturing capacity available due to the uncertainties in doing so, and to
allocate resources to reasonably accommodate unexpected demand, subject to a
mutually agreed Over-Order percentage for each new Product. Supplier will send
an order confirmation to Purchaser no later than three (3) business days after
receipt of the Purchase Order from Purchaser. If Purchaser returns a
confirmation within the foregoing period, the Purchase Order shall be considered
a “Confirmed Purchase Order”. If the Purchaser does not return a confirmation
within the foregoing period, the Purchase Order (to the extent it is within
[***] of the applicable monthly forecast for each Product listed in the Purchase
Order) shall be deemed to be a Confirmed Purchase Order. The Purchase Order
confirmation shall be sent to the contact of Purchaser specified in Article
XVIII or as otherwise notified to Supplier by Purchaser in writing. All Purchase
Orders shall be sent by (a) an electronic data interface set up by the Parties
(“EDI”), or (b) if the EDI is not functioning, then by email to Supplier to the
contact of Supplier specified in Article XVIII or such other email address
designated by Supplier in writing to Purchaser.

ARTICLE V

DELIVERY

5.1. Shipment/Delivery Requirements. Purchaser’s Vendor Book, a copy of which is
attached as Schedule 5.1 (and which may be modified from time-to-time by written
notice from Purchaser to Supplier) sets forth Purchaser’s expectations with
respect to all elements of Product delivery to Purchaser, and is provided to
Supplier for purposes of information and guidance only (and notwithstanding
anything to the contrary herein or therein, such Vendor Book does not create any
contractual obligations hereunder). All Products shall be properly packed,
marked and shipped in accordance with then-current Specifications in accordance
with Supplier’s historical practices, unless otherwise agreed in writing by the
Parties. All shipments shall be delivered EXW (Incoterms 2010) to the Purchaser
portion of Supplier’s Packaging Facility (the “Delivery Point”), with title and
risk of loss passing to Purchaser upon collection by Purchaser or a common
carrier designated by Purchaser. Delivery shall be deemed complete once the
Products are staged and palletized at the Delivery Point, with the proper
paperwork applied. For the avoidance of doubt, Supplier shall not be obligated
to engage in, or financially responsible for, any distribution or related
logistics with respect to any Product. Purchaser shall procure, at its

 

***

Certain information on this page has been omitted and filed separately with the
SEC. Confidential treatment has been requested with respect to the omitted
portions.

 

Page 10



--------------------------------------------------------------------------------

sole cost and expense, insurance covering damage or loss of Product during
shipping. All shipping instructions of Purchaser shall be accompanied by the
name and address of the recipient and the shipping date. Delivery will be deemed
late if ninety-three percent (93%) of the full order (as specified in the
applicable Purchase Order) has not been delivered in accordance with this
Section 5.1 on the date the order is ready for pick-up (as specified in the
applicable Purchase Order), or up to five (5) days early, at the Delivery Point.

ARTICLE VI

INSURANCE

6.1. During the Term, Supplier and Purchaser shall each, at its sole cost and
expense, procure and maintain, whether through a self-insurance program or
commercial policies:

(a) Commercial General Liability insurance including coverage for
products/completed operations with annual limits of liability in an amount not
less than $5,000,000 per occurrence; $5,000,000 general aggregate; and
$10,000,000 products/completed operations aggregate, or their equivalent in
non-US locations; and Marine Cargo Insurance covering transfers between
Supplier’s Manufacturing Facilities in an amount not less than $350,000 per
conveyance. Except with respect to the Marine Cargo Insurance policy, the
foregoing insurance procured by Supplier shall name Purchaser and GNC Newco
Parent, LLC as additional insureds. This insurance shall be primary and any
insurance maintained by Purchaser shall be considered excess over Supplier’s
insurance, to the extent that Purchaser is not found liable for such claim or
loss.

(b) Workers’ Compensation insurance in accordance with statutory requirements
including Employer’s Liability with limits in an amount not less than $1,000,000
each accident/disease, or its equivalent in non-US locations. The policy shall
include a waiver of subrogation in favor of Purchaser.

6.2. All insurance policies required hereunder shall be endorsed to provide each
Party with no less than thirty (30) days’ prior written notice in the event of
cancellation or non-renewal. As applicable, the insurance company(s) providing
these policies shall have a current A.M. Best rating of A-IX or better, and
shall be licensed to do business in the applicable jurisdiction. Upon the other
Party’s reasonable request, a certificate of insurance evidencing such insurance
coverage will be provided promptly to such Party.

ARTICLE VII

ACCEPTANCE AND CLAIMS

7.1. Quality Control Tests. Until the parties execute the Quality Agreement,
this Section 7.1 shall govern quality control; once the Quality Agreement is
executed, it shall supplant this Section 7.1 in its entirety.

 

Page 11



--------------------------------------------------------------------------------

(a) Every Batch of Product supplied by Supplier shall be delivered in accordance
with ARTICLE V, subject to Purchaser’s inspection, and may be rejected if any
such Product fails to conform with any warranty of Supplier, the Specifications,
or the other requirements set forth herein; provided, however, that Purchaser
shall bear the cost of loss if the Product met all Specifications but was
determined not to comply with Applicable Law. Such a rejection shall be
communicated to Supplier within [***], from the later of (i) the date of
packaging of such Product, or (ii) [***] from delivery of such Product, and will
provide sufficient detail for the reasons for such rejection to permit Supplier
to investigate the alleged non-conformity. Supplier shall not be deemed to be at
fault if the Product met the applicable Specifications or if Raw Materials
provided by Purchaser or a supplier mandated by Purchaser (as provided for in
Section 3.4, provided that Supplier is compliant with its obligations under
Section 3.4) were the reason for the non-conformity. Purchaser shall be deemed
to have accepted each Batch in a shipment of Product if Supplier does not
receive notice to the contrary within such [***] as set forth in this
Section 7.1(a). In addition, and notwithstanding the foregoing, Purchaser will
have the right to reject a Batch or part thereof, upon notice to Supplier, if
Purchaser discovers any latent defects in a Batch or part thereof. If Purchaser
rejects any Batch or part of a Batch, the Parties shall review the samples,
Batch records and other information, as appropriate, to determine whether
Supplier is at fault for any such non-conformity. If Supplier is deemed to be at
fault, it shall replace the non-conforming Product at no further cost to
Purchaser, and it shall reimburse Purchaser for all costs associated with the
return and replacement of the non-conforming Product. If there is a disagreement
between the Parties as to whether any Product conforms to the requirements of
this Agreement, then samples, Batch records and other information, as
appropriate and available, from the Batch in dispute will be submitted for
testing and evaluation to an independent qualified testing laboratory agreed to
by both Parties. The Parties agree that any testing method used by an
independent qualified testing laboratory shall be reviewed to determine if it is
fit for purpose and compliant with Good Manufacturing Practice Regulations. The
Parties also agree that specification limits may from time to time be modified
to reflect true process capabilities. Both Parties must agree to a Specification
change. The determination of such laboratory as to conformance will be binding
upon the Parties. If it is determined by such laboratory that the Product
conformed to the requirements herein, the cost of any testing, evaluation by the
testing laboratory and the total invoice value of the Product in question will
be borne by Purchaser. If the Product is determined to have been non-conforming
due to a failure of an obligation imposed by this Agreement on Supplier, the
cost of any testing and evaluation by the testing laboratory will be borne by
Supplier, Supplier shall replace the non-conforming Product at no further cost
to Purchaser, and Supplier shall reimburse Purchaser for all costs with the
return and replacement of the non-conforming Product. Notwithstanding anything
to the contrary herein, no inspection or acceptance by Purchaser or its agents
of the Products shall operate as a waiver of or limitation on Purchaser’s right
to later reject Product under the terms hereof.

(b) Subject to Purchaser’s reasonable written request and at Purchaser’s sole
cost and expense, and pursuant to Purchaser’s quality specifications, which are
codified in the Supplier’s quality management system, prior to releasing
Products satisfying Purchase Orders hereunder, Supplier shall deliver to
Purchaser a representative sample of Products from each production lot
(“Pre-Delivery Samples”) for inspection by Purchaser, and copies of the
corresponding Batch Records and quality assurance testing records. Upon
receiving such a request for Pre-Delivery Samples, Supplier shall not release
any Products satisfying Purchase Orders until Purchaser has accepted the
Pre-Delivery Samples; provided, however, that Purchaser shall be deemed to have

 

***

Certain information on this page has been omitted and filed separately with the
SEC. Confidential treatment has been requested with respect to the omitted
portions.

 

Page 12



--------------------------------------------------------------------------------

accepted the Pre-Delivery Samples if Supplier does not receive written notice to
the contrary within [***] of Purchaser’s receipt of the Pre-Delivery Samples. In
the event that Purchaser requests Supplier to deliver Pre-Delivery Samples on a
pending Purchase Order, Purchaser will adjust the agreed upon delivery date for
the Products under such Purchase Order; however, unless the Parties otherwise
agree in writing, Supplier shall deliver the Products to Purchaser as specified
in each Purchase Order within the earlier of (i) [***] after Supplier receives
written notice of Purchaser’s acceptance of the Pre-Delivery Samples or
(ii) within [***] of Purchaser’s receipt of the Pre-Delivery Samples, if
Purchaser does not provide written notice of acceptance of such Pre-Delivery
Samples within the period set forth in this Section 7.1(b).

(c) Purchaser shall supply the Specifications for each Product and Supplier must
meet all applicable Specifications for the production and supply of the Product,
subject to the terms of this Agreement, including Section 3.6. Supplier agrees
to conduct, at its expense, all testing on the Products that is required for the
manufacture of the Product by Applicable Law, including, but not limited to,
stability testing. In addition, all Products are subject to Purchaser’s Product
Specification verification which shall be conducted at an independent laboratory
at Purchaser’s sole cost and expense, and shall be completed within ten
(10) business days (which period may be extended upon mutual agreement of the
Parties). The charges will vary depending on the type of ingredients and the
number of ingredients being tested. If a Product fails testing, the Product will
be rejected, in addition to any other remedies available to Purchaser under this
Agreement.

(d) Supplier agrees to provide Purchaser a Supplier BOM at the time of new
Product sampling and with every iteration thereafter until final formulation
approval by Purchaser (new, reform, flavor extension). With regard to
specifications, the Parties agree that all Raw Materials specifications will be
supplied to Supplier by Purchaser for any ingredients, and that packaging
specifications will be supplied by Purchaser for any packaging components
including, without limitation, the labels.

ARTICLE VIII

REPRESENTATIONS, WARRANTIES AND COVENANTS

8.1. Supplier Representations, Warranties and Covenants. Supplier represents,
warrants and covenants that:

(i) As of the time of Product delivery, the Products (a) conform to the
applicable Specifications; (b) are not adulterated; and (c) have been
Manufactured, packaged, stored and shipped in accordance with cGMP.

(ii) Supplier (a) complies with all Applicable Laws affecting the performance of
its duties hereunder and shall maintain any and all permits, certificates or
licenses necessary for the conduct of its operations; and (b) has good title to
the Products, free and clear of encumbrances of any kind; and (c) is a
corporation validly existing under the laws of its state of incorporation, with
all requisite power and authority to carry on the business in which Supplier is
engaged and proposes to engage pursuant to this Agreement.

 

***

Certain information on this page has been omitted and filed separately with the
SEC. Confidential treatment has been requested with respect to the omitted
portions.

 

Page 13



--------------------------------------------------------------------------------

(iii) The Manufacturing Facilities comply with all Applicable Laws. The
execution and performance of this Agreement will not result in a violation or
breach of any agreement or other instrument under which Supplier is bound or to
which any of the assets of Supplier are subject or violate any relevant
Applicable Laws. No authorization, consent, approval, permit, or filing of or
with any Governmental Authority, any lender or lessor, or any other Person is
required to authorize, or is required in connection with, the execution,
delivery, and performance of this Agreement. Supplier’s acceptance of any Order
shall constitute a continuing representation and warranty that the Products
conform to the warranties contained herein. All such warranties shall survive
inspection, tests, acceptance and payment until the applicable expiration date
of the Products.

(iv) As of the time of Product delivery, the Products shall conform to all
industry standards governing the Manufacture and supply of the Products.
Supplier shall conduct and maintain a stability program to support U.S. and
international Products. Supplier will provide Purchaser with all necessary
manufacturer documentation necessary for international Product registration,
shipping and distribution.

(v) Supplier shall: (i) retain the minimum number of samples of Product as are
required and specified to comply with the retention requirements set forth in
cGMP provisions, regulatory applications in the relevant jurisdiction and under
all other Applicable Laws; (ii) report to Purchaser any confirmed
out-of-Specification test results with respect to Product delivered to Purchaser
within three (3) business days; and (iii) make any such out-of-Specification
reports and findings related to those Products available for reasonable
inspection by Purchaser or Purchaser’s designees. Supplier shall retain all
production records of the Manufacture of Product in accordance with Applicable
Laws.

(vi) Supplier shall: (i) report to Purchaser and open an investigation of all
material out-of-Specification events in Manufacturing and complaints by
Purchaser regarding such non-conformance within three (3) business days;
(ii) report to Purchaser and open an investigation for all critical
Manufacturing deviations within three (3) business days; (iii) keep Purchaser
apprised no less frequently than daily upon Purchaser request or otherwise every
week of the status of such investigations; and (iv) notify Purchaser about the
results of completed investigations within three (3) business days and make
copies of all non-privileged investigative reports available to Purchaser for
review on premises upon the conclusion of the investigation with Purchaser.
Supplier shall also inform Purchaser within three (3) business days of any
notification or other information that it receives (directly or indirectly) from
any person, which: (A) raises any material concerns regarding the safety of
Product manufactured by Supplier, (B) indicates or suggests a potential material
liability for either Supplier or Purchaser to third parties arising in
connection with Product manufactured by Supplier, or (C) indicates a reasonable
potential for a recall or market withdrawal of Products manufactured by
Supplier; and shall provide copies of correspondence related thereto within
fifteen (15) days of receipt of such notification, provided that all such
correspondence shall be considered confidential business information and subject
to the terms and conditions in Article XII as Supplier Confidential Information.

 

Page 14



--------------------------------------------------------------------------------

(vii) Supplier shall inform Purchaser of any Applicable Regulatory Agency
inspection of the Manufacturing Facility at least seven (7) calendar days in
advance of such inspection, or in the case of an unannounced inspection or
notification from an Applicable Regulatory Agency within five (5) days of such
inspection, shall inform Purchaser within one (1) business day that such
inspection was initiated. Supplier shall, within five (5) business days after
receipt by Supplier, provide copies to Purchaser of all inspection observation
reports and other regulatory communications that may affect any Product.
Supplier shall also provide copies of Supplier’s proposed responses to such
inspection observation reports and other regulatory communications within three
(3) business days of their preparation (the inspection observation reports,
Supplier’s proposed and actual responses and other regulatory communications are
referred to collectively as “Regulatory Audit Materials”). Purchaser will be
allowed to review and comment on those Regulatory Audit Materials that pertain
directly to any Products or the Manufacture thereof, provided that Purchaser is
able to provide Supplier with a timely (with “timely” meaning within the period
specified in Applicable Law) response to such Regulatory Audit Materials.
Supplier will reasonably consider Purchaser’s comments. With regard to the
Products, Supplier and Purchaser shall jointly decide as to what corrective
measure, if any Supplier should take, and Supplier shall keep Purchaser informed
on a regular, ongoing and periodic basis of related developments. With regard to
the Manufacturing Facilities, Supplier shall have the sole discretion decide as
to what, if any, corrective measure, Supplier should take.

(viii) Within ten (10) days of Supplier’s receipt of Purchaser’s written
request, Supplier shall provide Purchaser with any and all documentation,
records and any and all information (whatever the format) related to the
Manufacture of Product by Supplier, excluding any IVC Existing Intellectual
Property to allow Purchaser or its Affiliates to prepare and file on a timely
basis supplements or amendments to regulatory applications or to provide any
information requested by Regulatory Agencies or otherwise required pursuant to
Applicable Laws.

8.2. Purchaser Representations, Warranties and Covenants. Purchaser represents,
warrants and covenants that (i) the Specifications shall be in conformance with
Applicable Laws and the regulatory applications, (ii) Purchaser is responsible
for ultimately determining (with Supplier’s reasonable assistance) that the
Products, and all label information, including efficacy claims and all
ingredient and consumer information, comply with Applicable Laws,
(iii) Purchaser shall determine if any warnings on the Products are required
under The Safe Drinking Water and Toxic Enforcement Act of 1986, California
Health & Safety Code Sections 25249.5 et seq. (“Proposition 65”) and, if so,
Purchaser shall supply labels including legally compliant warnings, and (iv) all
Products shall be stored, marketed, and distributed in compliance with all
Applicable Laws. In the event Purchaser proposes changes to the Specifications,
Purchaser shall, as soon as commercially practicable, advise Supplier of such
proposed changes. Supplier shall inform Purchaser within ten (10) business days
after receipt thereof as to any scheduling, quality or Manufacturing concerns or
price adjustments that may reasonably result from such changes. In the event
that Supplier wishes to propose any material change to the Manufacturing process
or the Specifications, it shall provide all relevant details related to such
proposed change for review by Purchaser, but shall not implement any such change
prior to Purchaser’s approval, which approval Purchaser shall not reasonably
withhold or delay, and any necessary approval by the Applicable Regulatory
Agency.

8.3. Additional Purchaser Representations, Warranties and Covenants. Purchaser
further represents, warrants and covenants that:

 

Page 15



--------------------------------------------------------------------------------

(i) Purchaser has not engaged and will not engage in any business other than the
purchase and sale of the Products;

(ii) Except for those contracts that are set forth in Schedule 8.3 to this
Agreement, Purchaser has not and will not enter into any contract or agreement
with any Third Party or any Affiliate of Purchaser without the prior written
consent of Supplier, not to be unreasonably withheld, conditioned or delayed;

(iii) Purchaser has not made and will not make any loans or advances to any
Affiliate, any Third Party or any other Person, and has not and shall not
acquire obligations or securities of its Affiliates;

(iv) Purchaser has been, is, and intends to remain solvent and Purchaser has
paid and intends to pay its debts and liabilities (including, as applicable,
shared personnel and overhead expenses) from its assets;

(v) Purchaser was formed for the purpose of entering into this Agreement on
February 26, 2019, and as promptly as reasonably possible following the date
hereof, will implement systems to maintain all of its books, records, financial
statements (which financial statements may be unaudited and shall be prepared in
accordance with the United States of America’s generally accepted accounting
principles (“U.S. GAAP”)), resolutions, agreements and bank accounts separate
from those of its Affiliates, any Third Party and any other Person and otherwise
in accordance with this Agreement;

(vi) Purchaser’s assets will not be listed as assets on the financial statement
of any Person, provided, however, that Purchaser’s assets may be included in a
consolidated financial statement of its Affiliates or on tax balance sheets of
its Affiliates to the extent required by Applicable Laws, provided that
(a) appropriate notation shall be made on such consolidated financial statements
to indicate the separateness of Purchaser and such Affiliates and to indicate
that Purchaser’s assets and credit are not available to satisfy the debts and
other obligations of such Affiliates or any other person, and (b) such assets
shall be listed on Purchaser’s own separate balance sheet;

(vii) Purchaser has been, will be, and at all times has held and will hold
itself out to the public as, a legal entity separate and distinct from any other
Person (including any Affiliate of Purchaser), shall correct any known
misunderstanding regarding its status as a separate Person, shall conduct
business in its own name and shall not identify itself or any of its Affiliates
as a division or department or part of the other, other than for federal income
tax purposes (but only if it is a disregarded entity for federal income tax
purposes) or in accordance with Section 8.3(vi) above, and will, as promptly as
reasonably possible following the date hereof, maintain and utilize separate
stationery, invoices and checks bearing its own name;

(viii) Purchaser has maintained and shall at all times maintain adequate capital
for the normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations;

 

Page 16



--------------------------------------------------------------------------------

(ix) Purchaser has not sought nor will seek or effect the liquidation,
dissolution, winding up, division, consolidation or merger, in whole or in part,
of Purchaser, and Purchaser has not been the product of, the subject of or
otherwise involved in, in each case, any limited liability company division
(whether pursuant to a plan of division or otherwise);

(x) Purchaser has not and will not commingle the funds and other assets of
Purchaser with those of any Affiliate, any Third Party or any other Person, and
has held and will hold all of its assets in its own name;

(xi) Purchaser has and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any Affiliate, any Third Party or any other Person;

(xii) Purchaser has not and will not assume or guarantee or become obligated for
the debts of any other Person and does not and will not hold itself out to be
responsible for or have its credit available to satisfy the debts or obligations
of any other Person

(xiii) Purchaser has not permitted and will not permit any Affiliate independent
access to its bank accounts (it being understood that employees of Affiliates
performing services on behalf of Purchaser pursuant to services arrangements
between Purchaser and its Affiliates may be granted access to such accounts);

(xiv) Purchaser has paid and intends to pay its own liabilities and expenses,
including the salaries of its own employees (if any) from its own funds, and has
maintained and shall maintain a sufficient number of employees (if any) in light
of its contemplated business operations;

(xv) Purchaser will use commercially reasonable efforts to allocate fairly and
reasonably any overhead expenses that are shared with any Affiliate, including
shared office space (to the extent applicable);

(xvi) Purchaser has not pledged and will not pledge its assets for the benefit
of any other Person;

(xvii) Purchaser is a limited liability company and has organizational documents
that, in each case, provide that such entity will not (A) dissolve, divide,
merge, liquidate, consolidate; (B) sell, transfer, dispose, or encumber all or
substantially all of its assets or acquire all or substantially all of the
assets of any person; or (C) engage in any other business activity, or amend its
organizational documents with respect to the matters set forth in this Section
without the consent of the Supplier or an Affiliate thereof; and

(xviii) Purchaser has not, does not, and will not have any of its obligations
guaranteed by an Affiliate.

For the avoidance of doubt, the covenants set forth in this Section 8.3 shall
not survive any termination of this Agreement.

 

Page 17



--------------------------------------------------------------------------------

8.4. Representations, Warranties and Covenants of Both Parties. Each Party
represents, warrants and covenants that:

(i) such Party is duly formed and in good standing under the laws of the
jurisdiction of its formation and has the power and authority and the legal
right to enter into this Agreement and perform its obligations hereunder,

(ii) this Agreement has been duly executed and delivered on behalf of such Party
and constitutes a legal, valid and binding obligation of such Party and is
enforceable against it in accordance with its terms, subject to the effects of
bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditor rights and judicial principles affecting he
availability of specific performance and general principles of equity, whether
enforceability is considered in a proceeding at law or in equity,

(iii) all necessary consents, approvals and authorizations of all Regulatory
Agencies and Governmental Authorities and other Persons required to be obtained
by such Party in connection with the execution and delivery of this Agreement
and the performance of its obligations hereunder have been obtained or will be
renewed during the Term, and

(iv) each Party shall make good faith, commercially reasonable efforts
(consistent with Applicable Law) to (a) refrain from taking actions that would
negatively impact the other party’s existing customer relationships and (b) to
take actions to enhance such existing customer relationships.

For the avoidance of doubt, the covenants set forth in this Section 8.4 shall
not survive any termination of this Agreement.

8.5. Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY
MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER EXPRESS
OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, OR NONINFRINGEMENT.

ARTICLE IX

ADDITIONAL OBLIGATIONS OF SUPPLIER

9.1. Financial Audits. Purchaser shall have the right, at its sole cost and
expense, and upon reasonable prior written notice to Supplier, to have access to
the relevant portions of Supplier’s records during normal business hours, but
not more than once in each calendar year, as may be reasonably necessary to
examine such records of Supplier in order to verify the Initial Closing Product
Cost, Product Cost and Annual Cost Savings.

9.2. Quality Assurance Audits. Purchaser or its authorized representatives may
conduct reasonable in-depth quality assurance, and good manufacturing practice
audits of the Manufacturing Facility and Packaging Facility at Purchaser’s sole
cost and expense. Such audits shall be arranged by mutual agreement of the
Parties, but in no event later than five (5) business days after Purchaser
reasonably requests such audit. Such audits may include all aspects of the

 

Page 18



--------------------------------------------------------------------------------

Manufacturing Facility related to the Manufacture of the Products and all
procedures, operations and quality control records with respect thereto. At
Purchaser’s sole cost and expense, Purchaser’s authorized representatives will
be permitted by Supplier to enter the Manufacturing Facility during normal
business hours to do the following with respect to records, procedures
operations and materials relating to the manufacture of Products for Purchaser:

 

  (i)

inspect manufacturing and quality control records;

 

  (ii)

observe quality control testing operations;

 

  (iii)

inspect Raw Materials, lots of Products in process, finished Products, Equipment
and other facilities used to Manufacture, store or package the Products; and

 

  (iv)

conduct such tests and other inspections as Purchaser reasonably deems
necessary.

Supplier shall provide Purchaser with a reasonable number of copies of quality
control and Manufacturing records of the Products and to take random samples of
the Products at any stage of Manufacture or packaging; provided that Purchaser
shall exercise best efforts to minimize any disruption to Supplier’s operations
in connection therewith. Purchaser agrees to hold the results of any such audit
as confidential, absent an express obligation under Applicable Law requiring
disclosure, in which case Purchaser shall disclose only such information as is
required by Applicable Law to disclose or report.

9.3. Record Maintenance/Availability. Supplier shall maintain during, and
deliver to Purchaser after, the Term, Manufacturing and packaging records for
each production lot, including Batch Records and records of quality control
tests required to be kept by Applicable Law. These records shall be maintained
during the Term and shall not be destroyed, even after expiration or termination
of this Agreement, without Purchaser’s prior written consent unless no longer
required by Applicable Law or this Agreement. Upon termination or expiration of
this Agreement, or upon the cessation of Supplier’s Manufacture of a particular
Product, Purchaser shall take possession of such records. These records shall be
promptly provided to Purchaser during the Term at its request.

9.4. Inability to Perform. Supplier shall notify Purchaser promptly in writing
whenever it has reason to believe that it may be, or may become, unable to
perform any of the material terms of this Agreement. If Supplier is unable to so
perform as of the start date indicated in a given Purchase Order and such
non-performance is not due to Purchaser, Purchaser may cancel such Purchase
Order or portion thereof without penalty.

9.5. Investigations of Returned Materials. Supplier will reasonably cooperate
with Purchaser in the investigation of any Product returned to Purchaser or
Supplier by a consumer or Purchaser customer if the investigation implicates, in
Purchaser’s reasonable judgment, any activity of Supplier. Such cooperation
shall commence within two (2) calendar days of receiving notification from
Purchaser.

 

Page 19



--------------------------------------------------------------------------------

9.6. Product Complaints. It is expected that complaints and inquiries will be
communicated by customers and consumers to Purchaser via telephone or written
correspondence. It is Purchaser’s responsibility to log and respond to all
complaints and inquiries according to Purchaser’s standard operating procedures.
If either Party becomes aware of a Product complaint, such Party shall notify
the other Party within five (5) days of receipt of the complaint. The Supplier
will investigate and respond to Product complaints as reasonably requested by
Purchaser in accordance with regulations governing cGMP. Upon such request, the
Supplier shall investigate the complaint promptly and provide a written summary
of its findings to Purchaser within thirty (30) days after commencement of such
investigation.

ARTICLE X

RECALLS; OBSOLESCENCE

10.1. Recalls. In the event: (a) Purchaser reasonably determines that any
Product should be recalled due to its non-conformance with the terms of this
Agreement; (b) any Applicable Regulatory Agency issues a request, directive or
order that any Product be recalled; or (c) a court of competent jurisdiction
orders such a recall (either (b) or (c) together, an “Order”), each Party shall
take all appropriate corrective actions reasonably requested by the other Party
or any Applicable Regulatory Agency. Only Purchaser is authorized to conduct a
recall of a Product. Supplier shall cooperate fully with Purchaser in the event
of any such recall and provide such assistance in connection therewith as
Purchaser may reasonably request. To the extent such recall solely results from:
(i) Supplier’s failure to properly and completely perform any covenant,
agreement or undertaking on the part of Supplier contained in this Agreement,
including supply of Product that conforms to Specifications; (ii) the negligence
or willful misconduct of Supplier or its directors, officers, employees, agents,
contractors, successors and assigns; or (iii) Supplier’s failure to follow
Applicable Laws to the extent required under this Agreement, then Supplier shall
be responsible for: (x) its own out-of-pocket costs for such recall;
(y) Purchaser’s reasonable and documented out-of-pocket costs for such recall;
and (z) replacing as soon as commercially practicable, at no cost or expense to
Purchaser, Product that conforms to the Specifications. If and to the extent the
recall results from any other reason, Purchaser shall be responsible for its
costs of such recall and Supplier’s reasonable and documented out-of-pocket
costs for such recall. For purposes of this Agreement, out-of-pocket costs of
such recall shall be all direct expenses incurred by either Party relative to
notification, shipping, disposal and return of the recalled or withdrawn
Product, which shall include making Purchaser whole, subject to Section 16.3
(Limitation of Liability) on consumer returns of the Product at retail. The
Parties have the right to audit such recall costs. Purchaser shall be
responsible for coordinating any and all such recall activities with the
Regulatory Agencies, its customers or otherwise. Purchaser and Supplier shall
agree on all public statements regarding any recall, and neither Party shall
make any public statements regarding this Agreement without the Party’s prior,
written approval.

10.2. Obsolescence. In the event of any formulation changes or Product
discontinuations, Purchaser shall be responsible for three (3) months’ worth of
on-hand inventory of the finished Products and the Raw Materials purchased by
Supplier for the Products in question (plus any such inventory that exceeds the
applicable binding three (3) month forecast for such Products, but only to the
extent that Supplier had to purchase such Raw Materials components in excess of
the amount set forth in the applicable binding three (3) month forecast due to
the minimum purchase amounts imposed by all available third-party suppliers, and

 

Page 20



--------------------------------------------------------------------------------

provided that Supplier notified Purchaser in writing of the excess purchase
amount at the time of purchase); provided that, in each case, Supplier is unable
to repurpose such Raw Materials (e.g. by using the Raw Materials for other
customers or products) and such re-purposing is feasible under the circumstances
and Supplier is unable to exchange or return the Raw Materials to the applicable
third-party supplier. The three (3) month period will be based on the highest
three (3) month forecast over the twelve (12) month period immediately preceding
the formulation change or discontinuation. Purchaser, can, at its sole
discretion, choose to have those Raw Materials it is responsible for converted
to finished Products by Supplier under the conditions of this Agreement.
Supplier shall, at Purchaser’s direction and sole cost and expense, return to
Purchaser or destroy any obsolete labels or packaging bearing a trademark owned
by Purchaser.

ARTICLE XI

PACKAGING

All artwork, advertising , labeling, including all Product efficacy claims,
ingredient, consumer use, and packaging information used by Supplier for
Products shall be provided to Supplier by Purchaser in writing prior to release
of the first shipment of a Product following the Effective Date of this
Agreement. Such artwork, advertising and packaging information is and shall
remain the exclusive property of Purchaser. Such artwork, advertising and
packaging information or any reproduction thereof may not be used by Supplier
following the termination of this Agreement, or during the Term in any manner
other than solely for purposes of performing hereunder.

ARTICLE XII

CONFIDENTIALITY

12.1. Confidentiality. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing, the Parties agree that each Party,
upon receiving or learning of any Confidential Information of the other Party in
connection with this Agreement, shall keep such Confidential Information
confidential and otherwise shall not disclose or use such Confidential
Information for any purpose other than as provided for in this Agreement. The
Receiving Party shall advise its employees, consultants and other agents who
might have access to the Disclosing Party’s Confidential Information of the
confidential nature thereof and agrees that its employees, consultants and other
agents shall be bound by the terms of this Agreement. The Receiving Party shall
not disclose any Confidential Information of the Disclosing Party to any
employee, consultant or other individual who does not have a need for such
information.

12.2. Authorized Disclosure. Notwithstanding the foregoing, the Receiving Party
may disclose Confidential Information of the Disclosing Party to the extent such
disclosure is reasonably necessary to exercise the rights granted to or retained
by it under this Agreement in defending litigation, complying with Applicable
Law, or if required by Governmental Authorities (including Regulatory Agencies),
provided that (a) to the extent it may legally do so, it will give reasonable
advance notice to the Disclosing Party of such disclosure to enable the
Disclosing Party to challenge or limit the disclosure, (b) the Receiving Party
also uses reasonable efforts to limit the disclosure, and to secure confidential
treatment of such Confidential Information prior to its disclosure (whether
through protective orders or otherwise), and (c) the Receiving Party limits the
disclosure to only that information that it is required to disclose.

 

Page 21



--------------------------------------------------------------------------------

12.3. Return of Confidential Information. Upon termination of this Agreement,
the Receiving Party shall promptly return, or at the Disclosing Party’s request,
destroy all of the Disclosing Party’s Confidential Information, including all
reproductions and copies thereof in any medium, except that the Receiving Party
may retain one copy for its legal files.

12.4. Unauthorized Use. If a Receiving Party becomes aware or has knowledge of
any unauthorized use or disclosure of the Disclosing Party’s Confidential
Information, it shall promptly notify the Disclosing Party of such unauthorized
use or disclosure.

ARTICLE XIII

INDEPENDENCE OF THE PARTIES

In connection with this Agreement, Supplier and Purchaser shall at all times act
as independent parties without the right or authority to bind the other with
respect to any agreement, representation or warranty made with or to any Third
Party. The relationship continued hereby between Purchaser and Supplier is in
all respects a commercial relationship. Nothing herein shall be construed as
imposing any fiduciary obligations on either Party, or as establishing any
partnership or joint venture between the Parties, or as rendering one Party an
agent of the other. Nothing in this Agreement shall create or be deemed to
create the relationship of employer and employee. Except as otherwise stated
herein, Supplier and Purchaser each shall be responsible for all costs,
expenses, taxes and liabilities arising from the conduct of its own business, as
well as from the activities of its officers, directors, agents or employees, and
each shall hold harmless and indemnify the other from any such obligations. For
the avoidance of doubt, nothing herein shall affect in any way the relationship
between Supplier and its Affiliates, on the one hand, and Purchaser and its
Affiliates, on the other hand, pursuant to any other agreements between such
Persons.

ARTICLE XIV

TERMINATION

14.1. Termination. Except as otherwise stated herein, this Agreement may be
terminated as follows:

(a) At any time by the mutual written consent of the Parties;

(b) Immediately by either Party in the case of a material breach by the other
Party of any one or more of the terms of this Agreement which is reasonably
curable but not remedied within thirty (30) days after receipt by the breaching
Party of written notice of the breach as sent by the terminating Party, or if
such breach cannot reasonably be cured within such thirty (30) day period, if
the breaching Party has failed to commence such cure within such period and
diligently prosecute such cure to completion within a reasonable time
thereafter;

 

Page 22



--------------------------------------------------------------------------------

(c) Immediately by Supplier in the event that Purchaser attempts to assign this
Agreement without the prior written consent of Supplier, which consent may be
withheld in Supplier’s sole and absolute discretion; or

(d) Immediately by either Party (i) upon the entry of a decree or order for
relief by a court having jurisdiction in respect of the other Party in an
involuntary case under the United States Bankruptcy Code, as now constituted or
hereafter amended, or any other applicable federal or state bankruptcy,
insolvency, reorganization, receivership or other similar law, in the United
States or any other country, and the continuance of any such decree or order
unstayed and in effect for a period of sixty (60) consecutive days; (ii) upon
the filing by the other Party of a petition for relief under the United States
Bankruptcy Code, as now constituted or hereafter amended, or any other
applicable federal or state bankruptcy, insolvency, reorganization, receivership
or similar law, in the United States or any other country; (iii) upon admission
by the other Party that it cannot pay its debts as they come due or that a fair
value of its assets is less than the sum of its liabilities (including a
reasonable estimate of any contingent liabilities); or (iv) if the other Party
makes an assignment for the benefit of its creditors or proposes a written
agreement for composition of its debts.

14.2. Rights upon Termination. Unless otherwise directed by Purchaser, Supplier
shall complete all work in process on Purchase Orders received prior to
termination of this Agreement and shall use all reasonable efforts to reduce the
quantity of Raw Materials that will remain after fulfillment of such Purchase
Orders. Purchaser shall purchase all Products Manufactured pursuant to such
Purchase Orders. In addition, to the extent that any Raw Materials do remain,
Purchaser shall be responsible for three (3) months’ worth of on-hand Raw
Materials for each Product, (plus any such inventory that exceeds the applicable
binding three (3) month forecast for such Products, but only to the extent that
Supplier had to purchase such Raw Materials components in excess of the amount
set forth in the applicable binding three (3) month forecast due to the minimum
purchase amounts imposed by all available third-party suppliers, and provided
that Supplier notified Purchaser in writing of the excess purchase amount at the
time of purchase); provided that, in each case, Supplier is unable to repurpose
such Raw Materials (e.g. by using the Raw Materials for other customers or
products) and is unable to exchange or return the Raw Materials to the
applicable third-party supplier. The three (3) month period will be based on the
highest three (3) month forecast for each Product, as applicable, over the
twelve (12) month period immediately preceding the termination. Supplier shall
be responsible for all other remaining Raw Materials.

14.3. Transition. For nine (9) months after termination of the Agreement (or
such shorter period of time as mutually agreed to in writing by the Parties)
regardless of cause, the Parties agree to continue to honor the terms of this
Agreement so that the Parties may transition their businesses to different
suppliers and manufacturers in an orderly fashion.

 

Page 23



--------------------------------------------------------------------------------

ARTICLE XV

FORCE MAJEURE

15.1. Effects of Force Majeure. Except for the obligation to pay any amounts due
and payable under this Agreement, neither Party shall be held liable or
responsible for failure or delay in fulfilling or performing any of its
obligations under this Agreement to the extent that such failure or delay is due
to any condition beyond the reasonable control of the affected Party, including
acts of God, acts of war or terrorism, government regulation or order,
embargoes, or acts of civil or military authority, fire, flood, earthquake,
embargoes, shortages, epidemics, quarantines, civil commotion, strikes or acts,
omissions, or delays in acting by any Governmental Authority, or Applicable Laws
(each a “Force Majeure Event”). Such excuse shall continue as long as the Force
Majeure Event continues. Upon cessation of such Force Majeure Event, such Party
shall resume performance hereunder as soon as commercially practicable.

15.2. Notice of Force Majeure Event. Each Party agrees to give the other Party
notice within three (3) business days following its first knowledge of any Force
Majeure Event, as to the nature thereof and the extent to which the affected
Party expects to be unable to fully perform its obligations hereunder. The Party
experiencing any such event further agrees to use commercially reasonable
efforts to correct the Force Majeure Event as soon as commercially practicable
and to give the other Party periodic updates including notice when it expects to
be fully able to perform such obligations. In the event that Supplier cannot
supply Products under an outstanding Order due to a Force Majeure Event that
lasts more than thirty (30) consecutive business days, Purchaser has the right
to cancel any such outstanding Purchase Order without penalty; provided, however
that, in the event of any such cancellation, Purchaser will still be obligated
to pay any amounts due and payable under this Agreement or any Purchase Orders.

ARTICLE XVI

INDEMNITY

16.1. Indemnification of Purchaser. Supplier shall indemnify, defend and hold
harmless Purchaser and its Affiliates, and its and their employees, officers and
agents (the “Purchaser Indemnities”) from and against any and all damages,
liabilities, costs, expenses, penalties, claims, and causes of action, including
reasonable attorney’s fees (“Losses”), incurred in a Third Party action to the
extent arising out of or relating to (a) any material breach by Supplier of a
warranty, representation, or covenant hereunder, or any other material breach of
this Agreement by Supplier, or (b) Supplier’s gross negligence or willful
misconduct.

16.2. Indemnification of Supplier. Purchaser shall indemnify, defend and hold
harmless Supplier and its Affiliates, and its and their employees, officers and
agents from and against any and all Losses, incurred in a Third Party action to
the extent arising out of or relating to (a) any material breach by Purchaser of
a warranty, representation, or covenant hereunder, or any other material breach
of this Agreement by Purchaser, (b) Purchaser’s gross negligence or willful
misconduct, or (c) the formulations, Specifications, use, sale, distribution,
advertising, labeling, warnings on the Products or marketing of the Products.

16.3. Limitation of Liability. EXCEPT FOR (A) ANY INFRINGEMENT OR
MISAPPROPRIATION BY ONE PARTY OF ANY OF THE OTHER PARTY’S OR ANY THIRD PARTY’S
INTELLECTUAL PROPERTY, RESPECTIVELY OR (B) BREACH OF CONFIDENTIALITY OBLIGATIONS
UNDER THIS AGREEMENT, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR
INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF ITS
PERFORMANCE UNDER THIS AGREEMENT, INCLUDING WITHOUT LIMITATION, LOSS OF
REVENUES, PROFITS OR DATA, WHETHER IN CONTRACT OR TORT, EVEN IF SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

Page 24



--------------------------------------------------------------------------------

16.4. Notice; Indemnification Procedures. As a prerequisite for indemnification
hereunder: (i) as soon as the Party claiming indemnification (the “Indemnified
Party”) has actual notice of the matter for which indemnification is sought, it
shall give notice of such matter to the party claimed to be responsible for
indemnification (the “Indemnifying Party”) within ten (10) business days after
receipt of such notice; (ii) the Indemnifying Party shall have the right to
conduct any investigation reasonably necessary and to control the defense,
litigation, appeal, compromise and/or settlement of the matter with the
assistance and cooperation of the Indemnified Party, its employees and agents as
may be reasonably requested to be provided, at the Indemnifying Party’s expense;
and (iii) the Indemnifying Party shall have sole control and authority with
respect to the defense, litigation, appeal, compromise and/or settlement of such
claim (except to the extent that any settlement involves material commitments,
responsibilities or obligations on the part of the Indemnified Party, in which
case such settlement shall require the prior written consent of the Indemnified
Party, which consent shall not be unreasonably delayed, conditioned or
withheld). A failure by the Indemnified Party to comply with the notice
requirements of this Section 16.4 will not relieve the Indemnifying Party of its
obligations under this Section 16.4 except to the extent the Indemnifying Party
is materially prejudiced thereby. The Indemnified Party reserves the right to
participate at its own cost in any proceedings with counsel of its own choosing;
provided, however, the Indemnified Party shall at all times be subject to the
Indemnifying Party’s sole control and authority with respect to defending the
claim. The indemnity and defense obligations of the Parties shall survive
acceptance of the Products and payment therefor by Purchaser, and shall be the
sole and exclusive remedy of the Indemnified Party for the subject matter
described.

ARTICLE XVII

INTELLECTUAL PROPERTY

17.1. Existing Intellectual Property. [***]

 

***

Certain information on this page has been omitted and filed separately with the
SEC. Confidential treatment has been requested with respect to the omitted
portions.

 

Page 25



--------------------------------------------------------------------------------

17.2. New Developments.

[***]

 

***

Certain information on this page has been omitted and filed separately with the
SEC. Confidential treatment has been requested with respect to the omitted
portions.

 

Page 26



--------------------------------------------------------------------------------

17.3. License to Supplier. [***]

17.4. No Implied Licenses. [***]

17.5. Termination of License. [***]

ARTICLE XVIII

NOTICES

All notices, requests, claims, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed sent, given and
delivered (a) immediately if given by personal delivery, (b) one (1) day after
deposit with an overnight delivery service, (c) three (3) days after deposit in
the mail via registered or certified mail (return receipt requested) to the
Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice) and (d) upon confirmation of receipt if given
by electronic mail, facsimile or other customary means of electronic
communication as provided below:

 

If to Supplier:    Nutra Manufacturing LLC    1050 Woodruff Road    Greenville,
SC 29607-4206    Attn: General Manager With a copy to:    Sidley Austin LLP   
1999 Avenue of the Stars, 17th Floor    Los Angeles, CA 90067    Attention:
David M. Grinberg    Tel: (310) 595-9470    Email: dgrinberg@sidley.com If to
Purchaser:    GNC Supply Purchaser, LLC    300 Sixth Avenue    Pittsburgh,
Pennsylvania 15222    Tel: (412) 288-4600    Fax: (412) 288-4764    Attn:
Kenneth A. Martindale

 

***

Certain information on this page has been omitted and filed separately with the
SEC. Confidential treatment has been requested with respect to the omitted
portions.

 

Page 27



--------------------------------------------------------------------------------

  

Tricia Tolivar

   Email: ken-martindale@gnc-hq.com   

tricia-tolivar@gnc-hq.com

With a copy to:    Latham & Watkins LLP    330 N. Wabash Ave    Suite 2800   
Chicago, IL 60611    Tel: (312) 876-7700    Fax: (312) 993-9767    Attention:
Jason Morelli    Email: Jason.morelli@lw.com

or to such other address or facsimile number as any Party shall notify the other
Parties (as provided above) from time to time. All such notices, requests and
other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. in the place of receipt and
such day is a Business Day in the place of receipt. Otherwise, any such notice,
request or communication shall be deemed not to have been received until the
next succeeding Business Day in the place of receipt.

ARTICLE XIX

MISCELLANEOUS

19.1. International Product Registration. Supplier shall be responsible for the
registration with FDA of its establishment in the United States to the extent
required by Applicable Law. Purchaser shall be responsible for registration with
FDA of its establishments, including any registration requirements associated
with shared use of Supplier’s warehouse, to the extent required by Applicable
Law; provided that Supplier shall provide Purchaser with the documentation
necessary for such registration. The Parties agree to work cooperatively to
ensure compliance with all international product registration requirements .
Supplier shall provide necessary technical resources and assistance in
connection with international product regulations and shall cooperate with
Purchaser or Purchaser’s designated agent or licensee in the process of making
applications with Applicable Regulatory Agencies to have the Products duly
registered in Purchaser or its Affiliate’s name. Supplier shall cooperate in the
process of applying for and obtaining any and all approvals necessary for
importing, manufacturing, distributing, marketing and selling the Products,
including without limitation such approvals as may be required from any foreign,
national or local regulatory authority, provided no such approval requires a
capital expenditure by Supplier. Supplier will use commercially reasonable
efforts to promptly provide requested certificates, respond to inquiries and
cooperate with the process necessary to address regulatory issues and diligently
pursue each such application for registration of the Products. Upon request of
Purchaser, and at Purchaser’s sole cost and expense, Supplier agrees to provide
Purchaser with any and all requested documents for international product
registration to register the Products in any foreign country, including the
formula, recipe, and Certificate of Analysis.

 

Page 28



--------------------------------------------------------------------------------

19.2. No Assignment. Purchaser acknowledges that certain aspects of its
performance under this Agreement are personal and proprietary in nature, and
that Purchaser’s identity is a material term required by Supplier agreed to
enter into and perform under this Agreement. Examples of Purchaser’s unique
performance include, but not are not limited to, its obligations under the
following sections of the Agreement: Article X, Article XI, Section 17.1, and
Section 17.3. Neither Party may assign this Agreement without the prior written
consent of the other Party hereto, which consent may be granted or withheld by
each other Party at its sole and absolute discretion and any purported
assignment without the prior written consent of the other Party shall be void ab
initio and of no force or effect.

19.3. Subcontracting. Supplier will not use any subcontractor excluding
part-time and agency-staffed personnel to perform any work under this Agreement
without the prior written consent of Purchaser, which consent shall not be
unreasonably withheld, delayed or conditioned. Supplier shall remain responsible
for all subcontracted obligations hereunder, and shall be liable for the actions
and omissions of its subcontractors in connection herewith.

19.4. Enforceability. The parties hereto agree that this Agreement shall be
legally binding upon them and their respective legal representatives, successors
and permitted assigns.

19.5. Entire Agreement. Subject to Section 3.6, this Agreement, including its
attachments/schedules, contains the entire understanding of the Parties relating
to the subject matter hereof, and supersedes all prior discussions and
agreements between them with respect to the specific subject matter herein
contained, and, except as set forth herein, neither Party shall be bound by any
definition, condition, warranty or representation other than as expressly stated
in this Agreement or as subsequently set forth in any instrument in writing
signed by an authorized officer of each Party. This Agreement may be modified
only by written instrument signed by both Parties. To the extent that any term,
condition or requirement listed in any exhibit or schedule to this Agreement
conflicts with the terms and conditions of this Agreement, the terms and
conditions of this Agreement shall control. Other than quantities and prices,
the terms contained in either Party’s Purchase Order, invoice or acknowledgement
price-list or in any other forms are of no force or effect, unless otherwise
mutually agreed to in writing by the Parties. Any rescission, modification or
amendment of this Agreement not made in compliance with this Section 19.5 shall
be void ab initio.

19.6. Amendments and Waivers.

(a) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each Party, or in the case of a waiver, by the Party against whom
the waiver is to be effective.

(b) No failure or delay by any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. Except as otherwise provided herein, the
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by Law.

 

Page 29



--------------------------------------------------------------------------------

19.7. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other Governmental
Authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any Party. Upon such a
determination, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

19.8. No Third Party Rights. Except for any Third Party beneficiaries
specifically referred to in this Agreement, the provisions of this Agreement are
for the exclusive benefit of the Parties to this Agreement, and no other Person
(including without limitation any creditor of any Party to this Agreement) shall
have any right or claim against any Party to this Agreement by reason of those
provisions or be entitled to enforce any of those provisions against any Party
to this Agreement.

19.9. Publicity. Neither Party shall use the name, Trademark, trade name or
other designation of the other Party in advertising, publicity or other
promotional activity without the prior, express, written permission of the other
Party. In addition, Supplier shall not in any form (including, without
limitation, photographic, written, verbal, electronic or otherwise) disclose any
of the contents of this Agreement and/or its Exhibits, except the Quality
Agreement and as requested or inspected by relevant Governmental Authorities,
and Supplier will refrain from advertising or promoting the fact of this
Agreement’s existence or the existence of Supplier’s relationship with Purchaser
without the prior, express, written permission of Purchaser.

19.10. Governing Law; Jurisdiction; WAIVER OF JURY TRIAL.

(a) This Agreement, and all Actions (whether at law or in equity, whether in
contract or tort, statute or otherwise) that may be based upon, arise out of or
relate to this Agreement or the negotiation, execution or performance hereof or
thereof (including any claim or cause of action based upon, arising out of or
related to any representation or warranty made in or in connection with this
Agreement or as an inducement to enter into this Agreement) or the transactions
contemplated hereby, shall be governed by and construed and enforced in
accordance with the law of the State of Delaware, without regard to the choice
of law or conflicts of law principles thereof. The Parties expressly waive any
right they may have, now or in the future, to demand or seek the application of
a governing law other than the law of the State of Delaware.

(b) Each of the Parties hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Court of Chancery
of the State of Delaware or, if such court shall not have jurisdiction, any
federal court of the United States of America sitting in Delaware, and any
appellate court from any appeal thereof, in any Action arising out of or
relating to this Agreement or the transactions contemplated hereby or for
recognition or enforcement of any judgment relating thereto, and each of the
parties hereby irrevocably and unconditionally (i) agrees not to commence any
such Action except in such courts, (ii) agrees that any claim in respect of any
such Action may be heard and determined in the Court of Chancery of the State of
Delaware or, to the extent permitted by Law, in such federal court,
(iii) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
Action in the Court of Chancery of the State

 

Page 30



--------------------------------------------------------------------------------

of Delaware or such federal court and (iv) waives, to the fullest extent
permitted by Law, the defense of an inconvenient forum to the maintenance of
such Action in the Court of Chancery of the State of Delaware or such federal
court. Each of the Parties agrees that a final judgment in any such Action shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by Law. Each Party irrevocably consents to
service of process in the manner provided for notices in Article XVIII. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by Law.

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF
SUCH WAIVERS, (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH
WAIVERS, (III) IT MAKES SUCH WAIVERS VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 19.10.

19.11. Interpretation. The titles, headings and captions contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Unless otherwise indicated to the
contrary herein by the context or use thereof: (a) the words, “hereby,”
“herewith,” “herein,” “hereto,” “hereof” and words of similar import refer to
this Agreement as a whole and not to any particular Section or paragraph hereof;
(b) the words “include,” “includes” or “including” shall be deemed to be
followed by the words “without limitation”; (c) masculine gender shall also
include the feminine and neutral genders, and vice versa; (d) words importing
the singular shall also include the plural, and vice versa; (e) references to
“Articles,” “Exhibits,” “Sections” or “Schedules” shall be to Articles,
Exhibits, Sections or Schedules of or to this Agreement; (f) all Exhibits or
Schedules of or to this Agreement are hereby incorporated in and made a part of
this Agreement as if set forth in full herein, and any capitalized terms used in
such Exhibits or Schedules and not otherwise defined therein shall have the
meaning set forth in this Agreement; (g) “writing,” “written” and comparable
terms refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form; (h) the sign “$” means the lawful currency
of the United States of America; (i) all references to “days” mean calendar days
and all references to time mean Eastern Time in the United States of America, in
each case unless otherwise indicated; (j) any references in this Agreement to
dollar amount thresholds shall not be deemed to be evidence of a Material
Adverse Effect or materiality; and (k) derivative forms of defined terms will
have correlative meanings. The Parties acknowledge that each Party and its
attorney has reviewed and participated in the drafting of this Agreement and
that any rule of construction to the effect that any ambiguities are to be
resolved against the drafting Party, or any similar rule operating against the
drafter of an agreement, shall not be applicable to the construction or
interpretation of this Agreement.

 

Page 31



--------------------------------------------------------------------------------

19.12. Rights and Obligations. The rights and obligations of the parties shall
continue under Article VI (Insurance), Article VIII (Representations, Warranties
and Covenants), Article XII (Confidentiality); Article XVI (Indemnity), Article
XVII (Rights and Licenses);, to the extent expressly stated therein, Article
XVIII (Notices); Article XIX (Miscellaneous) and Section 14.2 (Rights upon
Termination).

19.13. Non-Solicitation of Employees. During the term of this Agreement, and for
a period of [***] following the expiration or termination of this Agreement,
neither Party shall solicit any key employee of the other Party who was,
directly or indirectly, connected with the Manufacture, supply or use of any
Product hereunder without the prior written consent of the other Party. For the
avoidance of doubt, with respect to IVC, the employees of Supplier (other than
certain key employees of Supplier specifically identified by GNC) shall be
excluded from the scope of such non-solicitation obligation.

19.14. Customers. Supplier agrees that it will not intentionally interfere with
Purchaser’s relationship with its private-label or similar customers, including
with respect to Purchaser’s financial relationship with such customers,
provided, however, that for clarity, the foregoing shall not prohibit Supplier
from marketing to, selling, servicing, supplying or otherwise restricting
Supplier’s freedom to do business with such customers at any time, as long as
Supplier does not use any Purchaser Intellectual Property while engaging in the
foregoing.

19.15. Counterparts; Effectiveness. This Agreement may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each Party shall have received a counterpart hereof
signed by all of the other Parties. Until and unless each Party has received a
counterpart hereof signed by the other Parties, this Agreement shall have no
effect and no Party shall have any right or obligation hereunder (whether by
virtue of any other oral or written agreement or other communication). The
exchange of a fully executed Agreement (in counterparts or otherwise) by
electronic transmission in .PDF or other equivalent format or by facsimile shall
be sufficient to bind the Parties to the terms and conditions of this Agreement.

 

***

Certain information on this page has been omitted and filed separately with the
SEC. Confidential treatment has been requested with respect to the omitted
portions.

 

Page 32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, duly authorized representatives of the Parties have duly
executed this Agreement as of the Effective Date.

 

NUTRA MANUFACTURING, LLC By:  

/s/ Eric Bauer

Name:   Eric Bauer Title:   Chief Financial Officer GNC SUPPLY PURCHASER, LLC
By:  

/s/ Susan M. Canning

Name:   Susan M. Canning Title:   Vice President & Secretary

 

[Signature Page to GNC Supply Agreement]